Citation Nr: 0504140	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  97-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) (exclusive 
of a temporary total rating for hospitalization from June 29, 
1999 to September 30, 1999).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right wrist injury.  

3.  Entitlement to service connection for asthma, a digestive 
disorder, a fracture of the right 4th or 5th finger, a left 
knee disorder, to include patellofemoral arthritis, claimed 
as a residual of a left knee injury, migraine or other 
headaches, hearing loss, prostatitis or other prostate 
disorder, and chronic heart disease.  

4.  Entitlement to service connection for skin and lung 
disorders, to include as secondary to exposure to Agent 
Orange.  

(The issue of entitlement to a waiver of recovery of 
overpayment of nonservice-connected pension benefits in an 
original amount of $11,259.00 is the subject of a separate 
decision under the same docket number).  
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the U.S. Navy from October 
1965 to September 1968.  

The current appeal to the Board of Veterans' Appeals (Board) 
arose from rating decisions of the Department of Veterans' 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In October 1996 the RO granted a claim of service connection 
for PTSD, and assigned an initial 10 percent rating, 
effective from July 1995 (date of claim).  As the veteran 
appeals the assignment of an initial rating following an 
original award of service connection for PTSD, the PTSD issue 
on appeal is not the result of a claim for increased 
entitlement, but rather one involving the propriety of the 
original 10 percent evaluation assigned to PTSD.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In May 1999 the RO denied claims of service connection for 
asthma, a digestive disorder, an unspecified broken finger, a 
left knee disorder, to include patellofemoral arthritis, 
claimed as a residual of a left knee injury, headaches, and a 
skin disorder, as well as service connection for a lung 
disorder, to include as secondary to exposure to Agent 
Orange.  The veteran has expanded his claim of service 
connection for a skin disorder to include as secondary to 
Agent Orange.  



In June 2000 the RO denied, in pertinent part, claims of 
service connection for bilateral hearing loss and 
prostatitis.  

The issues of entitlement to service connection for residuals 
of a right wrist injury on a de novo basis, an initial 
evaluation in excess of 10 percent for PTSD, and service 
connection for asthma, a digestive disorder, an unspecified 
broken finger, a left knee disorder, to include 
patellofemoral arthritis, claimed as a residual of a left 
knee injury, headaches, bilateral hearing loss, and 
prostatitis, as well as service connection for skin and lung 
disorders, to include as secondary to exposure to Agent 
Orange, are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  A March 1978 RO rating decision denied a claim of 
entitlement to service connection for residuals of a right 
wrist injury.  

2.  Evidence submitted since the March 1978 RO rating 
decision wherein the RO denied entitlement to service 
connection for a right wrist injury bears directly and 
substantially upon the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  Chronic heart disease was not shown in service, nor 
manifested to a compensable degree during the first post 
service year, and has not been diagnosed post service.

4.  The probative and competent evidence of record 
establishes that the veteran does not have chronic heart 
disease which has been linked to service on any basis.  



CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1978 rating decision 
wherein the RO denied entitlement to service connection for 
residuals of a right wrist injury is new and material, and 
the veteran's claim for service connection for that benefit 
is reopened.  38 U.S.C.A. §§ 5013, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
3.160 (38 C.F.R. § 2004), 38 C.F.R. § 20.1103 (2003).  

2.  Chronic heart disease was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004), are not applicable 
to the petition to reopen a claim of service connection for 
residuals of a right wrist injury as this particular part of 
the claim has been granted.  

VCAA was met as to the claim of service connection for heart 
disease.  Notice of VCAA was issued to the veteran regarding 
his claim of service connection in December 2003.  The claim 
was reconsidered, but denied, in February 2004.  Thus, the 
timing of the notice complies with Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA-as to the claims adjudicated on the merits 
herein, and that the Board's decision to proceed in 
adjudicating the claims on appeal does not prejudice the 
veteran in the disposition of those claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

This notice advised the veteran of his need to submit medical 
evidence of a current diagnosis of heart disease, with 
medical opinion evidence linking his heart disease to his 
prior military service.  No reply is of record.  The 
substance of the notice was adequate under VCAA.  

No additional medical evidence was identified or received 
other than arguments of the veteran and his representative 
since the June supplemental statement of the case (SSOC), 
regarding heart disease.  

As such, VA has made every reasonable effort to identify and 
obtain all relevant records in support of the veteran's 
claims adjudicated on the merits herein, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA requires no 
additional development, and the claim of service connection 
for heart disease may be decided on the basis of the evidence 
presently of record.  See 38 C.F.R. § 3.159(c)(4)(i).  
Finally, in this case, as stated above, the record already 
contains sufficient medical evidence upon which to adjudicate 
the claim of service connection for heart disease.  Neither 
the veteran nor his representative have identified 
additionally available medical evidence relevant to the claim 
that has not already been obtained.  As such, "[T]he record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Board is satisfied that all necessary development 
pertaining to the claim of entitlement to service connection 
for heart disease has been completed within VCAA.  

Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  


A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).




It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  This change in the law is applicable 
only to claims filed after August 29, 2001, the effective 
date of the amendment.  As the veteran's claim was filed in 
December 1997, the new criteria do not apply to his claim.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for coronary heart disease or arthritis if manifest 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3 (2003).  


Analysis

New & Material Evidence

The RO's February 1978 claim of service connection for 
residuals of a right wrist injury was denied on the basis 
that no current right wrist injury residual was shown by the 
evidence of record.  

In denying the claim, the RO noted that service medical 
records show treatment in 1967 for a right wrist injury 
sustained while boxing.  However, without evidence of any 
subsequent, to include current, right wrist disorder, the 
claim was denied.  

It is well-established VA law that in the absence of any 
competent evidence of a current disability, there is no basis 
to find entitlement to service connection.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (Table)].  

The evidence submitted since the February 1978 RO decision, 
includes records regarding an August 1989 work-related 
injury, an electromyographic (EMG) study taken in 1991 
indicating a current diagnosis of bilateral carpal tunnel 
syndrome, and a February 5, 1998 VA medical opinion statement 
that the veteran has received treatment for degenerative 
arthritis of the right wrist.  

The Board finds that the above newly received medical 
evidence, including the February 1998 VA medical opinion, is 
new and material to reopen the claim on appeal.  In reaching 
the above decision, the Board must emphasize that although 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for residuals of a 
right wrist injury, the Board is compelled to find that 
additional development is needed regarding the reopened 
claim, as detailed in the Remand portion of the instant 
decision.  


Service Connection for Chronic Heart Disease

As noted above, the CAVC has held that, in order to prevail 
on the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In the instant case on appeal, the veteran has submitted no 
medical evidence of any of the above three requirements, 
despite the RO's December 2003 VCAA notice requesting that he 
do so.  He was generously afforded a VA chest examination in 
September 2003, at which time a VA examiner was of the 
opinion that there was no evidence of any heart disease.  

As no current heart disease is shown by any of the medical 
evidence of record, the claim must be denied.  The Board 
again emphasizes that the veteran was requested to provide 
information that would identify the nature or location of his 
claimed disability, but he has failed to do so.  The vague 
complaint of "pain" does not establish the existence of a 
disability warranting consideration for VA compensation 
purposes, see Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. on other grounds, Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001), particularly when offered by 
a lay person lacking medical training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of any competent evidence of current heart 
disease due to service, there is no basis to find entitlement 
to service connection in this case.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table)].  The Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of a right wrist injury, the appeal is granted to 
this extent only.  

Entitlement to service connection for chronic heart disease 
is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by VCAA 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

The Board is primarily concerned that the veteran was not 
afforded VA examinations for claims of service connection for 
various injuries or diseases already shown in his service 
medical records, with current, potentially related, disorders 
and diagnoses.  Moreover, the few examinations afforded this 
veteran are inadequate.  VCAA, and longer held VA decisional 
law, requires VA examinations in such circumstances.  

Additionally, VCAA's duty to assist provisions are not met, 
as significant other medical development remains to be 
completed, to include the development of the claim of service 
connection for residuals of a right wrist injury, reopened at 
the Board in the preceding decision.  

With regard to the propriety of an initial increased 
evaluation for PTSD (exclusive of a temporary total rating 
for hospitalization from June 29, 1999 to September 30, 
1999), the Board notes that the veteran has not been afforded 
a VA PTSD examination since May 2000.  




The CAVC has held that contemporaneous VA medical 
examinations must be provided in order to fulfill the duty to 
assist, particularly where either the veteran claims an 
increase in symptomatology of service-connected disability 
since the time of the last examination, or the available 
evidence is too old to adequately evaluate the current state 
of the condition.  See Olson v. Principi, 3 Vet. App. 480, 
482 (1992).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for asthma, a digestive or 
prostate disorder, disorders of the 
ringer(s) of the right hand, or left knee 
joint, hearing impairment, headaches, 
skin or lung disorders, from September 
1968 to the present.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  



Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VAB AMC should request copies of 
any and all service personnel records 
from the National Personnel Records 
Center (NPRC) regarding the veteran's 
military service in the United States 
Navy from October 1965 to September 1968, 
including the explosion and fire while 
the veteran was a member of the crew of 
the USS FORRESTAL in July 1967.  

The VBA AMC should request a 
determination, from the appropriate Naval 
authorities, as to whether or not the 
veteran had "service in the Republic of 
Vietnam," including in the waters 
offshore with "duty or visitation in the 
Republic of Vietnam" within 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If 
any of the requested records are not 
available, or a determination for 
obtained, the RO must obtain 
documentation and a detailed written 
explanation from NPRC and the appropriate 
Naval authorities.  

Any other potential official sources for 
additional service medical and personnel 
information should be contacted.  All 
responses, negative and positive, should 
be associated with the claims file.  

5.  Upon completion of the above, the 
veteran should be scheduled for the 
following VA examinations: respiratory 
(asthma and lung disorders); 
gastrointestinal (digestive or prostate 
disorders, including gastroenteritis, 
chronic diarrhea, prostatitis and 
appendicitis); joints examinations of the 
4th and 5th fingers of the right hand, the 
right wrist, and the left knee; 
audiologic testing for any hearing 
impairment; neurologic examination for 
migraine or other headaches; a skin 
examinations, to include the hands, feet 
and heels; as well as any other 
examination deemed appropriate or 
indicated, to include an Agent Orange 
examination-if indicated upon the 
completion of the above development in 
paragraphs #4 & 5.  

Each examination should be conducted by 
an available appropriate medical 
specialist, to include on a fee basis if 
necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  

It is requested that the appropriate VA 
examiners address the following medical 
issues:

(a)  Is it at least as likely as not that 
any hearing loss, asthma/bronchial 
asthma, left knee, right wrist, or right 
right 4th or 5th finger disorders, any 
digestive disorder, migraine or other 
headaches, prostatitis or prostate 
disorder, or disorders of the skin or 
lungs, if found on current examinations, 
are related to service on any basis, to 
include an injury in service, or if 
preexisting service (appendicitis in 
1965?), was/were aggravated thereby?  
Reference must be made to the veteran's 
service medical records, any and all 
pertinent treatment and/or injury noted 
therein, as well as the incidents of July 
1967 while on board the USS FORRESTAL, as 
appropriate, and the remote post-service 
medical records, dated from June 1969 to 
the present.  

(b)  The psychiatric examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
past and current level of impairment 
caused by PTSD, from July 1995 to the 
present-with reference to all interval 
medical evidence of record.  

The record already includes multiple 
psychiatric diagnoses, including a major 
depressive disorder, "severe 
somatization disorder" noted on 
examination in May 2000, and a 
personality disorder, as well as any 
other psychiatric disorder found on 
examination, the examiner should specify 
which symptoms are associated with 
service-connected PTSD-apart from 
symptoms of non-service-connected 
disorder(s).  

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated, with 
explanation.  

If a psychiatric disorder(s) other than 
PTSD, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
PTSD, and if not so related, whether the 
veteran's PTSD has any effect on the 
severity of any other psychiatric 
disorder.  All necessary studies, 
including psychological testing, should 
be accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  

The examiner must express an opinion as 
to whether PTSD, has rendered the veteran 
unemployable.  

All requested medical opinions should be 
clearly expressed by the appropriate 
examiner, accompanied by a complete 
rationale, with reference to the 
documented clinical history.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical nexus opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
a denial(s).  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


